       Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 1 of 20


                        UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE

United States
Department of Justice

      v.                                           Case No. 18-mc-56-LM

Michelle Ricco Jonas

                         REPORT AND RECOMMENDATION

      Before the court is the United States Department of

Justice’s (DOJ) petition to compel compliance with an

administrative subpoena the United States Drug Enforcement

Agency (DEA) issued to Michelle Ricco Jonas, manager of the New

Hampshire Prescription Drug Monitoring Program (PDMP). Doc. no.

1.   The district judge ordered Jonas to show cause why she

should not be compelled to obey the subpoena and produce certain

PDMP records.   The judge referred the matter to the undersigned

magistrate judge for a recommended disposition.         Doc. no. 3.

See 28 U.S.C. § 636(b)(1)(B); LR 72.1.        After reviewing the

parties’ submissions and hearing their arguments, the court

recommends that the district judge grant the petition.



I. Legal Standard

      “The requirements for enforcement of an administrative

subpoena are not onerous.”      United States v. Sturm Ruger & Co,

84 F.3d 1, 4 (1st Cir. 1996).      The court will enforce the

subpoena if the agency proves that: (1) the subpoena is issued

for a congressionally authorized purpose, the information sought
          Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 2 of 20


is (2) relevant to the authorized purpose and (3) adequately

described, and (4) proper procedures have been employed in

issuing the subpoena.        Id.   “As long as the agency satisfies

these modest requirements, the subpoena is per se reasonable and

Fourth Amendment concerns are deemed satisfied.”             Id. (citing

Oklahoma Press Pub. Co. v. Walling, 327 U.S. 186, 208 (1946)).

“The role of a court in a subpoena enforcement proceeding is

strictly limited to inquiring whether the above requirements

have been met. ’Such proceedings are designed to be summary in

nature.’”       United States v. Comley, 890 F.2d 539, 541 (1st Cir.

1989) (quoting EEOC v. Tempel Steel Co., 814 F.2d 482, 485 (7th

Cir. 1987)).      “[A]ffidavits of government officials have been

accepted as sufficient to make out a prima facie showing that

these requirements are satisfied.”          Id.



II.   Background 1

      Pursuant to the Controlled Substances Act (CSA), the

Attorney General is authorized to issue administrative subpoenas

to investigate suspected criminal drug activity. 21 U.S.C. §

876(a).     The Attorney General has delegated that authority to

the DEA.      28 C.F.R. § 0.100.     The subpoena power extends to

“requir[ing] the production of any records (including books,

papers, documents, and other tangible things which constitute or


      1
      The facts are drawn from the parties’ filings.              They are
undisputed unless indicated otherwise.

                                     2
           Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 3 of 20


contain evidence) which the Attorney General finds relevant or

material to” any investigation being conducted pursuant to the

CSA.       21 U.S.C. § 876(a).     The CSA permits subpoenas to be

served on natural persons by personal delivery. Id. § 876(b).

The CSA further provides that “[i]n the case of contumacy by or

refusal to obey a subp[o]ena issued to any person,” the federal

court has jurisdiction to compel compliance.             Id. § 876(c).

       The New Hampshire Board of Pharmacy operates the PDMP.

N.H. Rev. Stat. Ann. § 318-B:33, I.           All “prescribers and

dispensers” of certain controlled substances are required to

submit information to the PDMP database, including the patient’s

name and address and the type, quantity and refill regimen of

the prescribed substance.          Id. § 318-B:33, IV (a)-(o).

Information the PDMP gathers is confidential and can be released

for research and educational purposes if the data is “de-

identified.”       Id. § 318-B:34.     As particularly relevant here,

the PDMP can release information to “authorized law enforcement

officials . . . for the purpose of investigation and prosecution

of a criminal offense when presented with a court order based on

probable cause.”        Id. § 318-B:35, I(a)(3).

       On June 13, 2018, the DEA served a subpoena on Ricco Jonas

which requested all PDMP records pertaining to a particular

individual dating back to February 2016. 2           Subpoena, doc. no. 1-


       2
      The DEA first served the subpoena naming PDMP. The New
Hampshire Attorney General objected on the ground that the PDMP

                                      3
          Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 4 of 20


3.   Ricco Jonas, represented by the New Hampshire Attorney

General, objected to providing the requested information.

Galdieri Ltr., doc. no. 1-2.         The instant petition followed.



III. Analysis

      Ricco Jonas claims that the petition “is nothing more than

an attempt to circumvent federal law,” Def. Obj., doc. no. 7, at

3, and asserts several grounds for denial.            The court addresses

them in turn.

      A.     Threshold burden

      Ricco Jonas first argues that the DOJ has failed to meet

its burden of showing that its investigation has a legitimate

authorized purpose.       Id.   DEA Investigator Stern’s declaration

doc. no. 8-1, persuades the court that DOJ has met these “modest

requirements.” 3     Sturm Ruger & Co, 84 F.3d at 4.        She states that

the New Hampshire Board of Pharmacy provided her with

information “regarding the potential diversion of large amounts

of opiates through pharmacies” in New Hampshire.             Id. ¶ 2.




was not a “person” within the meaning of the CSA. Without
conceding the point, the DEA nevertheless subsequently served
the subpoena naming Ricco Jonas.
      3
      The DOJ asserts that it appended Stern’s declaration to
its reply memorandum, rather than its original petition, because
Ricco Jonas raised this threshold argument for the first time in
her objection to the Petition, rather than in the letter
announcing her refusal to comply with the subpoena. Reply.
Mem., doc no. 8, at 2 n.1. The court takes no issue with the
timing of the submission.

                                     4
      Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 5 of 20


Investigator Stern stated further that “an individual [was]

reported to be filling fraudulent prescriptions for . . .

control[led] substances which he receives from out-of-state

practitioners in New Hampshire.”      Id.

     “The main objectives of the CSA were to conquer drug abuse

and to control the legitimate and illegitimate traffic in

controlled substances.    Congress was particularly concerned with

the need to prevent the diversion of drugs from legitimate to

illicit channels.”   Gonzalez v. Raich, 545 U.S. 1, 12-13 (2005)

(footnotes omitted).    Given this mandate and the Attorney

General’s authority under 21 U.S.C. § 876(a) to “require

production of any records . . . which the Attorney General finds

relevant or material to the investigation,” the court has little

trouble finding that the DOJ has proven that the subpoena is

relevant to a congressionally authorized purpose, the

information sought is adequately described and DEA followed

proper procedures.   Sturm Ruger & Co., 84 F.3d at 4.        Ricco

Jonas does not contest the adequacy of the DOJ’s evidence on

this issue.

     B.   Suit against the State of New Hampshire

     Ricco Jonas next asserts that the subpoena cannot be

enforced because it was issued to her in her official capacity

as PDMP Program Manager, rather than in her personal capacity.

This distinction, she argues, has significant ramifications.

Ricco Jonas contends that such an “official capacity” subpoena

                                 5
      Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 6 of 20


is the equivalent of an action against the State of New

Hampshire.   And, she argues, because the State is not a “person”

under 21 U.S.C. § 876(c), the subpoena is unenforceable.          Def.

Mem., doc no. 7, at 13.    Ricco Jonas’s argument founders on the

initial premise – that DOJ has sued the State by serving her

with a subpoena.   As will be explained in more detail below, the

court finds that this action is not a suit against the State.

     Ricco Jonas has cited no authority for her proposition that

her being served because of her position as PDMP manager

converts this subpoena enforcement action into a suit against

the State of New Hampshire.     Indeed, the weight of persuasive

authority is against her.

     Generally speaking, “[f]ederal subpoenas routinely issue to

state and federal employees to produce official records or

appear and testify in court and are fully enforceable despite

any claim of immunity.”    United States v. Juvenile Male 1, 431

F. Supp. 2d 1012, 1016 (D. Ariz. 2006).       Although the First

Circuit Court of Appeals has not addressed the precise issue

Ricco Jonas raises, another district court in this Circuit has

recently observed that a motion to compel non-party discovery

from a state agency is not a suit against the state because it

“will not result in a judgment of any kind requiring financial

payment from the state.”    United States v. Univ. of. Mass., 167

F. Supp. 2d 221, 225 (D. Mass. 2016).       In reaching this

conclusion, the court relied on Allen v. Woodford, 544 F. Supp.

                                 6
        Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 7 of 20


2d 1074 (E.D. Cal. 2008), adopting rep. and rec., 543 F. Supp.

2d 1138).     In Allen, a prison inmate sought document production

from several state agencies under the Federal Rules of Civil

Procedure.    Id. at 1075.    The agencies claimed Eleventh

Amendment immunity.     Id.   The court defined the “threshold issue

[as] whether issuance and required compliance with a third-party

subpoena by State custodians of records in an action in which

the State is not a party constitutes” a suit against the state.

Id. at 1078.    The court concluded that the subpoena was not a

suit.   Id.

     Several aspects of the Allen court’s reasoning are

instructive here.     First, the court observed that discovery from

a state agency can only be obtained through the custodians of

records or “other employees having custody and control of the

information or documents sought.”        Id. at 1079.    In this case,

the DEA served the subpoena on Ricco Jonas because, as her

counsel conceded at oral argument, she has custody and control

over PDMP information.      Next, the Allen court remarked that:

     Neither the State, nor any of its employees to whom
     subpoenas have been directed to obtain the information
     sought, that have been found essential to the
     prosecution of the Plaintiff's case, are parties, nor
     has any relief in law or equity been sought against
     them or the State. No judgment will be issued in this
     action against the State that could have any
     conceivable effect on the State treasury; the State
     custodians are only subpoenaed to produce documents
     for use in the prosecution of this federal civil
     rights action. The Non–Parties' assertion that they
     must comply with the subpoenas in their official
     capacities as custodians of record is irrelevant; no

                                   7
      Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 8 of 20


     judgment or other relief of any kind is sought against
     them in this litigation.

Id. (emphasis added).

     The Allen court also cited two cases that further persuade

the court that this action is not a suit against the State.

First, in Florida Dept. of State v. Treasure Salvors, Inc., 458

U.S. 670 (1982), the plurality approved service of process on

state officials in possession of certain artifacts.         Rejecting

the state’s immunity argument, the Court declared that “[i]t is

clear that the process at issue was directed only at state

officials and not at the State itself or any agency of the

State.”   Id. at 691.   The Court concluded: “Treasure Salvors is

not asserting a claim for damages against either the State of

Florida or its officials. . . .      The relief sought is not barred

by the Eleventh Amendment.”     Id. at 699.

     Allen also cited with approval Laxalt v. C.K. McClatchy,

109 F.R.D. 632 (D. Nev. 1986), a libel suit in which the

district court rejected a Nevada gaming agency’s claim that the

Eleventh Amendment barred compliance with a federal subpoena.

Id. at 633.   The Laxalt court first noted that only assertions

of liability and claims for relief against the state are

considered to be “lawsuits against a state.”        Id. at 634.       It

then found the case’s similarity to Treasure Salvors, Inc.,

dispositive, because “inspection and copying of state records is

all that is being sought . . . .”      Id. at 634-35.     Other cases


                                 8
         Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 9 of 20


have employed the same analysis and reached the same result.

See, e.g., Jackson v. AFSCME Local 196, No. 3:07CV0471(JCH),

2008 WL 1848900, at *2 (D. Conn. Apr. 25, 2008) (finding that

subpoena on state agency official was not an action against the

state); Arista Records LLC v. Does 1-14, No. 7:08cv00205, 2008

WL 5350246, at *5 (W.D. Va. Dec. 22, 2008) (same; citing

Jackson).

     Ultimately, Ricco Jonas’s argument that the State of New

Hampshire is not a “person,” within the meaning of the CSA begs

the question of whether DOJ has initiated a suit against the

State merely by naming her and her title in the subpoena.                Given

the one-sided authority that Ricco Jonas has not contradicted,

the court finds that her assertion that she “must comply with

the subpoenas in [her] official capacity[y] as custodians of

record is irrelevant.”       Allen, 544 F. Supp. 2d at 1079.

“[I]nspection and copying of state records is all that is being

sought . . . .”      Laxalt, 109 F.R.D. at 634-35.       This action is

not a suit against the State of New Hampshire.           The court

therefore need not reach the question of whether the State is a

“person” within the meaning of the CSA. 4


     4DOJ also relies on Ott v. City of Milwaukee, 682 F.3d 552,
556 (7th Cir. 2012) in which the court rejected an immunity
defense in a discovery dispute. Ott, however, is inapposite, as
it relied on federal discovery rules definitions to find that a
city agency was a “person.” By contrast, this case involves a
federal statute. Also misplaced is Ricco Jonas’s reliance on Al
Fayed v. CIA, 229 F.3d 272 (D.C. Cir. 2000), in which the Court
held that the CIA is not a “person” within the meaning 28 U.S.C.

                                    9
      Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 10 of 20


     C.   Supremacy Clause

     Ricco Jonas next argues that DOJ must demonstrate probable

cause to seize the PDMP records as required by N.H. Rev. Stat.

Ann. § 318-B:35(I)(b)(3).      This argument fails because the

Supremacy Clause of the Constitution preempts the provisions of

New Hampshire law upon which Ricco Jonas relies.         Under the

Supremacy Clause, state laws that “interfere with, or are

contrary to the laws of [C]ongress” are invalid. U.S. Const.

art. VI, cl. 2.   Unless Congress directs otherwise, the

Supremacy Clause preempts state laws which are in conflict with

federal law.   Hillman v. Maretta, 569 U.S. 483, 490 (2013).

Such conflicts exist when a state law “stands as an obstacle to

the accomplishment and execution of the full purposes and

objectives of Congress.”      Wisconsin Pub. Intervenor v. Mortier,

501 U.S. 597 (1991) (quoting Hines v. Davidowitz, 312 U.S. 52

(1941)). “If the purpose of the [federal] act ... must be

frustrated and its provisions be refused their natural effect,”

then a conflict exists.      Savage v. Jones, 225 U.S. 501, 533

(1912).



§ 1782, which gives district courts power to order a person to
produce documents for use in foreign or international tribunals.
Id. at 275-76. Al Fayed, however, involved a federal discovery
subpoena served on a federal agency in private litigation, not,
as here, an administrative subpoena served by a federal agency
on a state-agency record custodian. Regardless, because the
court finds that this action is not a “suit” against the State,
it does not reach the issue of whether the State is a “person”
under the CSA.

                                  10
      Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 11 of 20


     Several courts have invoked the Supremacy Clause in

enforcing administrative subpoenas issued under the CSA.           As

especially relevant here, three of those cases involved

prescription drug databases similar to the NH PDMP.          For

example, in Oregon Prescription Drug Monitoring Program v. U.S.

Drug Enforcement Admin., 860 F.3d 1228 (9th Cir. 2017) the court

held that the CSA preempted an Oregon statute requiring “a valid

court order” before that state’s PDMP could comply with a DEA

subpoena.   Id. at 1236.    The Court observed that the “Oregon

statute stands as an obstacle to the full implementation of the

CSA because it interferes with the methods by which the federal

statute was designed to reach [its] goal.”        Id. (citing Gade v.

Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 103 (1992))

(internal quotation marks omitted).       Similarly, in United States

Dep’t of Justice v. Utah Dep’t of Commerce, No. 2:16-cv-611,

2017 WL 3189868 (D. Utah July 27, 2017), the court, relying on

the Supremacy Clause, found that the CSA preempted the state’s

requirement of a warrant to access a state prescription

database.   Id. at *6.   Also, in United States Dep’t of Justice

v. Colo. Bd. Of Pharm, Civ. No. 10-cv-0116-WYD-MEH, 2010 WL

3547898 (D. Colo. Aug. 13, 2010), rep. and rec. aff’d and

adopted, 2010 WL 3547896 (Sept. 3, 2010), the court addressed a

DEA subpoena issued to the Colorado PDMP seeking information

about three prescription prescribers.       The PDMP did not comply,

arguing that a Colorado statute only allowed the release

                                  11
      Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 12 of 20


information related to patients.       After observing that the state

statute would require the DEA to individually review the records

of hundreds of pharmacies to find information on three

prescribers, the court found that the state statute was an

“obstacle to the DEA’s efforts to conduct its investigation,”

id. at *4, and that the CSA therefore preempted the state

restriction.   Id.; see also United States v. Mich. Dep’t of

Cmty. Health, No. 1:10-mc-109, 2011 WL 2412602 (W.D. Mich. June

9, 2011) (enforcing DEA subpoena seeking information from state

medical marijuana database despite state confidentiality

provision).

     Courts have also relied on the Supremacy Clause to uphold

administrative subpoenas in other contexts.        See, e.g., Presly

v. United States, 895 F.3d 1284 (8th Cir. 2018) (rejecting

argument that Florida Constitution’s privacy provisions can

affect Internal Revenue Service’s ability to subpoena bank

records); United States ex rel. Office of Inspector Gen. v.

Philadelphia Hous. Auth., Misc. No. 10-0205, 2011 WL 382765, at

*5 (E.D. Pa. Feb. 4, 2011) (rejecting city housing authority’s

reliance on state privacy laws because they “obstruct

fulfillment” of an administrative subpoena issued by the Officer

of Inspector General of the Department of Housing and Urban

Development); Massanari v. Nw. Cmty. Mental Health Ctr., No. 01-

MC-50E, 2001 WL 1518137, at *1 (W.D.N.Y. Nov. 7, 2001) (finding

that defendant must comply with Social Security Commissioner’s

                                  12
         Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 13 of 20


administrative subpoena despite privacy provisions of New York

law); St. Luke's Reg'l Med. Ctr., Inc. v. United States, 717 F.

Supp. 665, 666 (N.D. Iowa 1989) (rejecting doctor’s reliance on

state disclosure prohibitions to avoid complying with Department

of Health and Human Services administrative subpoena in Medicaid

investigation).

     Given the consistent weight of authority, the court is

persuaded that giving effect to New Hampshire’s requirement of a

court order based on probable cause would create “an obstacle to

the full implementation of the CSA because it interferes with

the methods by which the federal statute was designed to reach

[its] goal.”      Oregon Prescription Drug Monitoring Program, 860

F.3d at 1236.      The state statute is therefore preempted and must

give way to the CSA’s subpoena process.

     D.     Fourth Amendment

     Even if New Hampshire’s warrant requirement is pre-empted,

Ricco Jonas argues that DOJ must nevertheless satisfy the Fourth

Amendment’s protection against unreasonable searches and

seizures. 5


     5Ricco Jonas also contends that the DOJ, apparently fearful
of her argument that the State of New Hampshire is not a
“person” under the CSA, is now claiming that it served her in
her individual capacity. In that capacity, she argues, she can
only comply with the subpoena by violating state law because, in
her personal capacity, she has no legal right to the
information.” Def. Obj., doc. no. 7, at 9. As the court has
already concluded, however, the official capacity/personal
capacity analysis is irrelevant here.


                                     13
      Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 14 of 20


     Ricco Jonas asserts both the State’s and other individuals’

Fourth Amendment privacy interests in the personal information

PDMP possesses.   DOJ argues that Rico Jonas does not have

standing to raise this argument on others’ behalf.         The standing

issue is not dispositive.     Assuming without deciding that Ricco

Jonas does have standing – either in her own right or on behalf

of others -- the Court of Appeals has held that “Fourth

Amendment concerns are deemed satisfied” if the agency proves

that the subpoena seeks information relevant to an authorized

purpose, is adequately described and was issued in accordance

with proper procedures.     Sturm Ruger, 84 F.3d at 4; see also

United States v. Tivian Labs., Inc., 589 F.2d 49, 54 (1st Cir.

1978) (“A subpoena may be issued without first obtaining a

court's permission . . .     and may be judicially enforced without

a showing that probable, or even reasonable, cause exists to

believe that a violation of law has occurred.”) (citation

omitted). As previously noted, supra, p. 6, DOJ has already

cleared this hurdle.



     Moreover, the court does not interpret the DOJ’s argument
in the manner Ricco Jonas suggests. The CSA allows service on a
“natural person,” 21 U.S.C. § 876(b), and allows court
enforcement of a subpoena issued to “any person.” Id. § 876(c).
“If a party is going to subpoena documents from the government,
they need to subpoena the person who has possession, custody, or
control over the documents . . . .” United States v. 2121
Celeste Road SW, Albuquerque, N.M., 307 F.R.D. 572, 590-91
(D.N.M. 2015) (emphasis added). Ricco Jonas does not dispute
that she is that person. Def. Obj., doc. no. 7, at 6 (citing
N.H. Admin. R. Ph. 1505.03(c)).

                                  14
      Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 15 of 20


     But that is not the end of the inquiry.        As the Supreme

Court recently observed, “[t]he Government will be able to use

subpoenas to acquire records in the overwhelming majority of

investigations” but “a warrant is required in the rare case

where the suspect has a legitimate privacy interest in records

held by a third party.”     Carpenter v. United States, 138 S. Ct.

2206, 2222 (2018).    In Carpenter, the Court found that the

criminal defendant had a reasonable expectation of privacy in

“cell-site location information” that ostensibly tracked his

whereabouts based on information retrieved from cell phone

towers.    Accordingly, it found that the government could not use

a court order authorized by the Stored Communications Act which

required only “reasonable grounds,” rather than probable cause,

to retrieve the information.      Id. at 2222-23; see 18 U.S.C. §

2703(d).   Here, however, the patients whose interests Ricco

Jonas advances do not have such a reasonable expectation of

privacy.

     Ricco Jonas relies on two cases for the proposition that

patients have a Fourth Amendment-based expectation of privacy in

their prescription drug records and that DOJ must therefore

demonstrate probable cause.     See Douglas v. Dobbs, 419 F.3d

1097, 1102 (10th Cir. 2005); Doe v. Se. Pa. Transp. Auth., 72

F.3d 1133, 1138 (3d Cir. 1995).        But neither case supports the

weight that Ricco Jonas places upon them.        While both noted the

patient’s privacy interest in prescription information, both

                                  15
      Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 16 of 20


also noted that the right is “not absolute.”        Douglas, 419 F.3d

at 1102 n.3; Doe, 72 F.3d at 1138.       See also Whalen v. Roe, 429

U.S. 589, 602 (1977) (holding that patients’ expectation of

privacy in their prescription drug use must be weighed against

the state’s interest in monitoring the use of controlled

substances).   Moreover, Dobbs explicitly declined to resolve the

issue of whether a warrant is required to conduct an

investigatory search of prescription records, finding only that,

for purposes of a qualified immunity analysis, the issue was

unsettled.    419 F.3d at 1103; see also, Pyle v. Woods, 874 F.3d

1257, 1264 (10th Cir. 2017) (observing that as of April 2013 “no

court had conducted the necessary analysis and no judicial

opinion held that a warrantless search of a prescription drug

database by state law enforcement officials is

unconstitutional.”).

     Ultimately, Rico Jonas cites no case holding that the

Fourth Amendment requires DOJ to obtain a warrant to secure

information from a state prescription database and the only case

to directly address the issue has held that the DEA may access

state prescription databases without a warrant.         In Utah Dep’t

of Commerce, supra, the court enforced a DEA subpoena issued to

the Utah equivalent of the PDMP.       The court’s reasoning is

persuasive.    It first noted that “the pharmaceutical industry,

like the mining, firearms, and liquor industries, is a

pervasively regulated industry and that consequently pharmacists

                                  16
        Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 17 of 20


and distributors subject to the [CSA] have a reduced expectation

of privacy in the records kept in compliance with the [CSA].”

Id. at *8 (quoting United States v. Acklen, 690 F.2d 70, 75 (6th

Cir. 1982)); see also New York v. Burger, 482 U.S. 691, 702

(1987) (“Because the owner or operator of commercial premises in

a ‘closely regulated’ industry has a reduced expectation of

privacy, the warrant and probable-cause requirements, which

fulfill the traditional Fourth Amendment standard of

reasonableness for a government search . . . have lessened

application in this context.”).          The CSA, the court concluded,

created the expectation that “the prescription and use of

controlled substances will happen under the watchful eye of the

federal government.”      Id.

     Next, the court observed that the Utah prescription

database’s mandatory reporting requirements further eroded

patients’ claimed right to privacy.          In trusting a prescribing

physician with health information, “a patient takes the risk —

in this circumstance, a certainty — that his or her information

will be conveyed to the government as required by the Database

Act.”    Id. (citing United States v. Miller, 425 U.S. 435, 443

(1976) (holding that the Fourth Amendment does not bar the

government from obtaining information “revealed to a third party

and conveyed by him to Government authorities, even if the

information is revealed on the assumption that it will be used

only for a limited purpose and the confidence placed in the

                                    17
        Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 18 of 20


third party will not be betrayed.”)).         As a result, the Court

found, the mandatory reporting requirement “means the State

already has decided that any individual right to privacy in

one's prescription drug records is outweighed by a

countervailing interest in the government monitoring the

prescriptions for unlawful or improper use,” id., and that

“physicians and patients have no reasonable expectation of

privacy from the DEA in the Utah database.”          Id.

       The Utah Dep’t of Commerce court’s reasoning is an

appropriate fit for this case.        While New Hampshire law treats

PDMP information as confidential, see N.H. Rev. Stat. Ann. §

318-B:34, I, it also makes clear that program information about

a patient can be disclosed “to others who are authorized by

state or federal law” to receive such information.           Id.   In

addition, the law allows the PDMP to provide information to a

variety of entities, including state medical boards and other

states’ prescription safety programs.         See id., § 318-B:35, I-

III.

       Ricco Jonas argues that the holding in Utah Dep’t of

Commerce is contrary to the Tenth Circuit Court of Appeals’s

declaration in Dobbs, that patients have a right to privacy in

their prescription drug records.         But as previously noted, Dobbs

cautioned that that right is not absolute.          In addition, Dobbs

presciently observed that “state law can operate to diminish the

privacy expectation in prescription drug records.”           419 F.3d at

                                    18
         Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 19 of 20


1102 n.3.     New Hampshire law has done exactly that.          To the

extent that Ricco Jonas has standing to assert their claims,

patients do not have a reasonable expectation of privacy in the

records maintained by the PDMP.



IV. Conclusion

     The court agrees with the government’s view that “Ricco

Jonas’s objection . . . make[s] the simple complicated.             Gov.

Rep., doc no. 8, at 1.        The CSA authorizes the court to enforce

subpoenas issued to “any person.”         21 U.S.C. § 876(c).      The

government has met its burden to satisfy the “modest

requirements” for enforcement.         “The State has, admirably,

placed considerable controls and precautions on [PDMP] access.

The determination that a[n] [order supported by probable cause]

is required of . . . State and local law enforcement officers .

. . is within the State's authority.          But the State's attempt to

regulate federal law enforcement fails.”           Utah Dep’t of

Commerce, 2017 WL 3189868 at *9 (internal quotation marks and

footnote omitted).       Accordingly, the court recommends that the

district judge grant the government’s petition to compel doc.

no. 1.

     Any objections to this report and recommendation must be

filed within fourteen days of receipt of this notice. See

Fed.R.Civ.P. 72(b)(2).        Failure to file specific written

objections to this Report and Recommendation within the

                                     19
         Case 1:19-cv-00030-LM Document 11 Filed 11/01/18 Page 20 of 20


specified time waives the right to appeal the district court’s

order.     See Santos-Santos v. Torres-Centeno, 842 F.3d 163, 168

(1st Cir. 2016).


                                     __________________________
                                     Andrea K. Johnstone
                                     United States Magistrate Judge

     November 1, 2018

     cc:     Seth R. Aframe, Esq.
             Anthony Galdieri, Esq.
             Lawrence Edelman, Esq.




                                     20
